Case 1:18-cv-24227-CMA Document 148 Entered on FLSD Docket 06/21/2019 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-24227-CIV-ALTONAGA/Goodman

  JASON MILLER,

         Plaintiff,
  v.

  GIZMODO MEDIA GROUP,
  LLC; et al.,

        Defendants.
  ___________________________/

                  ORDER PROVIDING INSTRUCTIONS FOR JURY TRIAL

         THIS CAUSE came before the Court sua sponte. It is hereby:

         ORDERED AND ADJUDGED as follows:

                                     EVIDENTIARY MATTERS

         1. In preparation for the jury trial scheduled to commence during the two-week trial

  period beginning September 3, 2019, counsel shall meet and prepare an Exhibit Notebook,

  consisting of three (3) divisions. The first division shall contain the parties’ joint exhibits; the

  second division shall contain Plaintiff’s exhibits; and the third division shall contain Defendant’s

  exhibits. Those exhibits which are joint shall not be repeated in the second or third divisions of

  the notebook. Each division shall be clearly and adequately designated (tabbed) and each exhibit

  appropriately labeled. The first page after each tab shall be a face page identifying the exhibit by

  number and type (i.e., Joint, Plaintiff’s or Defendant’s). The Exhibit Notebook shall also include

  an exhibit index.    The parties shall include in the Notebook only those exhibits that are

  considered absolutely necessary. The failure to include any particular exhibit in the Notebook,
Case 1:18-cv-24227-CMA Document 148 Entered on FLSD Docket 06/21/2019 Page 2 of 4
                                                          CASE NO. 18-24227-CIV-ALTONAGA


  however, shall not preclude admission of any exhibit that was properly listed on the party’s

  pretrial exhibit list.

          2. At the calendar call on August 28, 2019, the parties shall submit to the Court the

  index of the exhibits in the Exhibit Notebook. The index must be prepared on Form AO 187,

  with objections to exhibits indicated. Counsel shall each have a copy of the Exhibit Notebook

  and shall provide a copy to the Court on the first day of trial. To the extent possible, the Court

  will rule on all objections at that time.

          3. Following the Court’s rulings on motions in limine and objections to exhibits, counsel

  shall revise the Exhibit Notebook (including the Court’s and each counsel’s copy) in accordance

  with the Court’s rulings. The revised Exhibit Notebook shall contain only those Exhibits to

  which there is no objection.

          4. Subsequent to the Court’s ruling on any pending motions in limine, the parties shall

  submit: (a) an updated assessment of the estimated time required for the trial of this action; and

  (b) a list indicating each witness who will testify at trial, a one sentence synopsis of the

  testimony, and in consultation with opposing counsel, the amount of time needed for direct and

  cross examination.

                                              JURY SELECTION

          5. The Court shall, in most cases, conduct voir dire. At or before calendar call, each

  side may file and serve requested voir dire questions. The Court will use the parties’ proposed

  voir dire, plus have each member of the jury panel answer written biographical questions.

  Following this two-part initial voir dire, each side may, at the Court’s discretion, have additional

  time per party to conduct supplemental voir dire.




                                                    2
Case 1:18-cv-24227-CMA Document 148 Entered on FLSD Docket 06/21/2019 Page 3 of 4
                                                            CASE NO. 18-24227-CIV-ALTONAGA


         6. Counsel shall meet and prepare a concise, non-argumentative statement of the case to

  be read to the jury in connection with voir dire. The statement shall be filed with the Court also

  at or before the calendar call.

            INSTRUCTIONS REGARDING THE USE OF DEPOSITIONS AT TRIAL

         If deposition transcripts will be used at trial, the parties shall comply with the following

  guidelines:

         7. At least twenty-eight (28) days in advance of trial, Plaintiff(s) shall serve designations

  of any deposition transcripts it intends to use at trial. At least twenty-one (21) days in advance of

  trial, Defendant(s) shall serve its counter-designations, together with any objections to

  Plaintiff(s)’ designations. At least fourteen (14) days in advance of trial, Plaintiff shall serve any

  rebuttal designations, together with any objections to Defendant(s)’ counter-designations. At

  least seven (7) days in advance of trial, Defendant(s) shall serve any objections to Plaintiff(s)’

  rebuttal designations.

         8. By the calendar call, the parties shall prepare and JOINTLY FILE one transcript for

  each deposition to be used during trial. The parties shall edit the transcript, using a mini-

  transcript when available, to remove all irrelevant, extraneous and unnecessary pages. Each

  portion of the testimony designated shall be bracketed to indicate beginning and end. A notice of

  filing setting forth each party’s designated testimony by line and page, and setting forth all

  objections, shall be filed with the transcript. In addition to listing objections in the notice of

  filing, the objections shall also be indicated in the margin of the transcript. The parties may

  either write their objections in the margins or use logical abbreviations that will be apparent to

  the Court and other parties (for example “H” for hearsay). If the parties use abbreviations, the

  notice of filing must include a key for the Court’s reference.



                                                    3
Case 1:18-cv-24227-CMA Document 148 Entered on FLSD Docket 06/21/2019 Page 4 of 4
                                                              CASE NO. 18-24227-CIV-ALTONAGA


          9. A courtesy copy of the notice and transcript shall be delivered to chambers at the time

  of filing. Each party shall mark the courtesy copy of the transcript with a different color ink or

  highlighter to identify its designated portions of the transcript.

                                 MISCELLANEOUS INSTRUCTIONS

          10. If the case is settled, counsel shall inform the Court promptly by calling the Judge’s

  Chambers and submit an appropriate order for dismissal with prejudice, pursuant to Fed.

  R. Civ. P. 41(a)(1). The proposed order SHALL be filed no later than five (5) days after notice

  of settlement is given to the Court. In any event, the deadline for submitting any notice of

  settlement is noon the day before the first day of trial, to give the Court sufficient time to make

  changes to the calendar and any requests for the summoning of jurors.

          11. In order to facilitate the accurate transcription of the trial proceeding by the court

  reporter, no later than five (5) days prior to the scheduled trial period the parties shall file copies

  of: (1) the witness and exhibit lists, and (2) a designation of unique proper nouns/names which

  may be raised at trial. Furthermore, no later than five (5) days prior to the scheduled trial period

  they shall deliver to the court reporter digital copies of all exhibits to be used at trial.

          12. Non-compliance with any provision of this Order may subject the offending

  party to sanctions or dismissal.

          All dates established by prior Court Order remain in effect, except that, to the extent any

  of the provisions of this Order conflict with a prior Court Order, this Order controls.

          DONE AND ORDERED in Miami, Florida, this 21st day of June, 2019.



                                                              _________________________________
                                                              CECILIA M. ALTONAGA
                                                              UNITED STATES DISTRICT JUDGE
  cc:     counsel of record

                                                      4
